DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 34, line 14, “the first food flow path to flow though through” has been replaced by -- the first food flow path to flow through --.

Claim 34, lines 15-16, “the second food flow path to flow though through” has been replaced by -- the second food flow path to flow through --.

Claim Interpretation
Claims 1, 34, and 35 require “a portable pressurized solution supply.”  According to applicant’s remarks on pages 5-6, the portable solution supply is pressurized before connecting to the food processor.

Examiner’s Comments
The Terminal Disclaimers filed September 1, 2021 were disapproved.  Applicant’s arguments that “a portable pressurized solution supply” requires that the portable solution supply be pressurized before connecting to the food processor have been found persuasive. Therefore, the double patenting rejections have been withdrawn because the art the examiner was relying on does not teach that the portable solution supply is pressurized before connecting to the food processor.
In view of the amendments to claims 21 and 22, the previous objection to the claims have been withdrawn.

Reasons for Allowance
Claims 21-26, 34, and 35 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Cocchi (U.S. PGPub 2002/0162577) and Jacobson (GB 1562274).
Cocchi teaches a method of cleaning a soft serve ice cream machine [reads on “a food processor”] having a food flow path including a freezer chamber and a dispensing interface [(8), Fig. 1], the food flow path having a forward flow direction for processing ice cream [flow of the food is in the forward direction through (7) into (6) and out through (8), Fig. 1], the method comprising: (a) releasably connecting a portable solution supply to the ice cream flow path [via couplings (204, 304), Fig. 1] through a control valve [(104), Fig. 1], wherein the control valve precludes passage of solution and the portable solution supply exposes the control valve to a 
Jacobson teaches a method of cleaning a beverage processor using reverse cleaning because it is more effective than forward cleaning as it is able to remove residues from difficult corners more easily, the reverse cleaning is done by releasably connecting a portable solution supply to the dispenser through a control valve wherein the control valve precludes passage of pressurized solution and the portable solution supply exposes the control valve to a positive pressure after receptacle is attached to the beverage processor and the pump is used to pressurized the portable solution supply [page 2, lines 72-78 and 116-121]; opening the control valve to permit passage of the pressurized solution from the portable pressurized solution supply; passing the pressurized solution from the portable solution supply into the flow path; and wherein passing the pressurized solution from the portable solution supply into the flow path includes passing the pressurized solution in a reverse direction. The supply 33 of Jacobson is not pressurized until it is connected to the beverage processor and pump 21 is moved to pressurize the supply 33 [page 2, lines 72-78 and 116-121].  Therefore, Jacobson does not teach a portable pressurized solution supply.  
The additional search performed by the examiner did not yield any additional relevant prior art.  Therefore, Cocchi and Jacobson do not fairly teach or suggest a method of cleaning a food processor as in the context of claims 1, 34, and 35. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE R BLAN whose telephone number is (571)270-1838. The examiner can normally be reached M-F 7 AM-3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/NICOLE BLAN/Primary Examiner, Art Unit 1759